 
 
I 
112th CONGRESS
2d Session
H. R. 4876 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2012 
Mrs. Capito introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary reduction of duty on Imidacloprid. 
 
 
1.Imidacloprid 
(a)In generalHeading 9902.10.32 of the Harmonized Tariff Schedule of the United States (relating to mixtures of Imidacloprid) is amended— 
(1)by striking 4.2% and inserting Free; and  
(2)by striking 12/31/2012 and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
